Citation Nr: 0205886	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Chapter 31 vocational 
rehabilitation subsistence allowance benefits in the 
calculated amount of $1,075.95.  


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to June 
1986.
This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Roanoke, Virginia Regional Office (RO).  

In a February 2001 decision, the Board denied the veteran's 
claim of waiver of recovery of the overpayment in question. 

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a December 2001 
Order, the Court granted a Motion for Remand, vacating the 
February 2001 Board decision and remanding the matter for 
additional proceedings.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The overpayment of Chapter 31 vocational rehabilitation 
subsistence allowance benefits in the calculated amount of 
$1,075.95 was not due to the veteran's fraud, 
misrepresentation or bad faith.

3.  The veteran was granted Chapter 31 vocational 
rehabilitation benefits in order for him to attend a Chapter 
31 program at J. Sargeant Reynolds Community College from 
January 11, 1999 to May 11, 1999; he was paid subsistence 
allowance during that period of time.

4.  On January 25, 1999, the veteran stopped attending 
classes for his Chapter 31 vocational rehabilitation program.

5.  The veteran began working as a police officer on January 
31, 1999.

6.  The veteran notified VA in April 1999 that he felt that 
he was completely rehabilitated; had been employed since 
January 31, 1999; and was no longer interested in 
participating in the Chapter 31 program; the veteran notified 
J. Sargeant Reynolds Community College of the same during 
April 1999.

7.  In May 1999, VA received notice from J. Sargeant Reynolds 
Community College that the veteran withdrew from classes on 
May 11, 1999, but last attended any classes on January 25, 
1999.

8.  After the veteran stopped attending his educational 
program through the Chapter 31 program, he continued to 
receive and negotiate his payments for Chapter 31 vocational 
rehabilitation subsistence allowance benefits; due to this 
action, the veteran was at fault in the creation of the 
overpayment.

9.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended since the veteran 
was paid subsistence allowance that he was not entitled to 
for several months after he stopped attending his classes 
through the Chapter 31 program.

10.  The veteran would be unjustly enriched if the 
overpayment of benefits were not recovered, since failure to 
make restitution would result in unfair gain to the veteran 
as he was paid benefits based on his school attendance when 
he was no longer attending school.

11.  The veteran did not change his position to his 
detriment, and reliance on these VA benefits does not result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

12.  The veteran demonstrates some financial hardship due to 
his many financial obligations; however, he indicated that 
his monthly income does exceed his monthly expenses.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$1,075.95 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was granted Chapter 31 vocational rehabilitation 
benefits in order for him to attend a Chapter 31 program at 
J. Sargeant Reynolds Community College from January 11, 1999 
to May 11, 1999.  In a February 1999 letter informing the 
veteran that he would be paid subsistence allowance during 
that period of time, he was also informed that he was 
responsible for immediately notifying VA of any change in his 
enrollment status and of the possible consequences of his 
failure to do so.  On January 25, 1999, the veteran stopped 
attending classes for his Chapter 31 vocational 
rehabilitation program.  The record shows that the veteran 
began working as a police officer on January 31, 1999. 
Apparently, it was the veteran's ambition to be hired as a 
police officer and he did not want to pass up this 
opportunity.  The record also shows that the veteran was 
interested in his Chapter 31 program, but that he was more 
interested in becoming a police officer immediately when the 
opportunity was presented.  In addition, the record shows 
that the veteran knew that an overpayment would be created.

The veteran notified VA in April 1999 that he felt that he 
was completely rehabilitated; had been employed since January 
31, 1999; and was no longer interested in participating in 
the Chapter 31 program.  The veteran notified J. Sargeant 
Reynolds Community College of the same during April 1999.  In 
May 1999, VA received notice from J. Sargeant Reynolds 
Community College that the veteran withdrew from classes on 
May 11, 1999, but last attended any classes on January 25, 
1999.  VA took action to retroactively terminate the 
veteran's subsistence allowance on the last date of his 
attendance of classes.  The retroactive termination of 
benefits resulted in the overpayment at issue.  The Board 
notes that mitigating circumstances related to the veteran's 
changed employment status were considered in terminating 
benefits effective the last date of attendance rather than 
from the beginning of the training period.  As a result, the 
amount of the overpayment charged to him is a lesser amount 
than what could have been declared had the veteran's 
employment circumstances not been considered.  Thus, to some 
extent, the veteran's contentions with regard to his 
inability to continue his school attendance due to his 
acceptance of employment have already been taken into 
consideration.

In June 1999, the veteran requested a waiver of the recovery 
of the overpayment.  He asserted that although he was no 
longer able to physically attend classes, he had attempted to 
complete class assignments and was in contact with his 
professors and his VA advisor.  The veteran contended that, 
therefore, he was in fact still "enrolled" in school 
although he could not physically attend school.  For that 
reason, the veteran indicated that he was entitled to that 
subsistence allowance.

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In June 1999, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
Chapter 31 vocational rehabilitation subsistence allowance 
benefits in the calculated amount of $1,075.95 would not be 
against equity and good conscience.

II.  Applicability of the Veterans Claims Assistance Act of 
2000 (VCAA) 

In its Order vacating the Board's February 2001 decision, the 
Court found that a remand for readjudication was required 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, so that it could be 
determined whether the duty to assist the veteran had been 
fulfilled in this case.  

Among other things, the VCAA, which was enacted November 9, 
2000, eliminated the well-grounded claim requirement and 
modified VA's duties to notify and assist claimants.  See 
generally VCAA, §§ 3, 4, 7; 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  

Final rules to amend VA adjudication regulations to implement 
the provisions of the VCAA were published on August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Board 
notes, however, that except with respect to regulations 
governing applications to reopen previously and finally 
denied claims, the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

The Motion for Remand included a discussion of Holliday v. 
Principi, 14 Vet. App. 280 (2001) in which the Court 
interpreted the provisions of the VCAA.  The Board notes, 
however, that since deciding that case, the Court has further 
interpreted those provisions.  The Court has held that its 
holding in Holliday "was not intended to stand for the 
proposition that the VCAA requires remand of all pending 
claims and that this Court may not decide that the VCAA could 
not affect a pending matter."  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  In subsequent decisions, the Court has held 
that the VCAA is not applicable in all cases.  For example, 
the Court has concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); Dela Cruz, supra; see also VCAA § 3(a), 114 
Stat. 2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").

In this case, the RO notified the veteran in June 1999 
correspondence and the September 1999 statement of the case 
of the laws and regulations governing entitlement to the 
relief he seeks, the evidence which would substantiate that 
claim, and the evidence which was considered in connection 
with his appeal.  The veteran submitted information and 
argument regarding his financial status.  The veteran was 
also afforded the opportunity to present testimony in support 
of his claim at a personal hearing at the RO; however, he 
failed to appear at a scheduled hearing in October 1999.  

The record in this case is such that attempting further 
evidentiary development would be futile.  The veteran has not 
pointed to any additional development that would be relevant 
to the central issue on appeal.  The Board's decision in this 
case ultimately turns on whether recovery of the indebtedness 
would be against equity and good conscience.  The veteran 
contends that he would suffer undue financial hardship if 
forced to repay the debt in question.  In connection with his 
claim, the veteran has submitted detailed financial 
information which both the RO and Board considered.  Written 
argument submitted by the veteran subsequent to the Court 
Order included a reiteration of his claims; however, there is 
no indicating that there is available evidence, which has not 
been obtained, which would be relevant to a determination of 
his claim.  

In this case, as in Dela Cruz, the factual evidentiary 
development is such that "no reasonable possibility exists 
that [any] further assistance would aid the appellant in 
substantiating his claim."  VCAA § 3(a), 114 § Stat. 2097, 
38 U.S.C. § 5103A(a)(2).  Thus, the duty to notify and duty 
to assist provisions of the VCAA are not applicable.  See 
Wensch, supra.  

Under these circumstances, a remand would serve no useful 
purpose and would exalt form over substance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development of this claim and further 
expending of VA's resources with respect to it are not 
warranted.

III.  Analysis

In cases such as this, where there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(a) (West 1991), in order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 
1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The record clearly shows that 
after the veteran stopped attending his educational program 
through the Chapter 31 program, he continued to receive and 
negotiate his payments for Chapter 31 vocational 
rehabilitation subsistence allowance benefits.  Due to this 
action, the veteran was at fault in the creation of the 
overpayment.  The Board notes that particular consideration 
is also given to the fact that the veteran previously had 
participated in the Chapter 31 program.  In April 1996 and 
February 1997, the Committee granted two requests for the 
waiver of the recovery of two separate overpayments.  In each 
case, the veteran was enrolled in school and stopped 
attending classes for various reasons.  Both times, the 
waivers were granted on the basis of financial hardship.  
Thus, the veteran, on two prior occasions, had prematurely 
stopped attending school through the Chapter 31 program and 
this cessation of attendance resulted in overpayments as the 
veteran was paid and used the subsistence allowance.  In 
addition, the February 1999 award letter alerted the veteran 
to the possibility of an overpayment if he failed to 
immediately report any change in the factors that determined 
his eligibility, including dropping a class.  Thus, clearly, 
the veteran knew that if he stopped attending classes, an 
overpayment would be created if he continued to keep the 
subsistence allowance that he was paid for the time that he 
was not actually attending school.  With regard to his 
contention that he was actually "still enrolled" and was 
communicating with his professors and his VA counselor, the 
Board notes that it is readily apparent that a condition to 
being an enrolled participant in the classes in question, is 
that the veteran actually attend those classes.  He indicated 
that he was attending some classes; however, the school 
verified that the last date of attendance was on January 25, 
1999.  Moreover, it is clear from the veteran's own 
admissions that it was more important to him to accept the 
position as a police officer rather than continuing with the 
Chapter 31 program.  While this may have been a reasonable 
choice for the veteran to make, this simply did not entitle 
him to continue accepting subsistence payments when he knew 
that he would no longer be attending those classes under the 
guise that he thought that he was technically still enrolled.  
This is particularly noteworthy in light of the two prior 
overpayments.  It is simply unacceptable to repeatedly drop 
classes yet reap the benefits of the subsistence allowance 
that is paid based on the attendance for those classes and 
successful completion of the courses in question.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that withholding of 
benefits or recovery would not nullify the objective for 
which benefits were intended since the veteran was paid 
subsistence allowance that he was not entitled to for several 
months after he stopped attending his classes through the 
Chapter 31 program.  Moreover, the veteran would be unjustly 
enriched if the benefits were not recovered, since failure to 
make restitution would result in unfair gain to the veteran 
as he was paid benefits based on his school attendance when 
he was no longer attending school.  Likewise, there is no 
evidence that the veteran changed his position to his 
detriment, and reliance on these VA benefits does not result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The Board has also considered whether waiver of recovery of 
the overpayment should be granted on the basis of undue 
financial hardship.  In this regard, the Board notes that 
recent correspondence submitted to the Board indicates that 
the veteran had a petition for bankruptcy pending before the 
United States Bankruptcy Court during 2001, although it does 
not appear from the documents submitted that the benefits 
overpayment at issue was subject to the filing.  From his 
accompanying correspondence, it also appears that the veteran 
is arguing that his appeal to the Board should be granted 
because his vocational rehabilitation subsistence allowance 
has been repaid to VA through withholding of amounts from his 
VA disability compensation award.  As to this latter 
argument, whether or not the indebtedness in question remains 
outstanding has no real legal relevance to a determination of 
whether recovery should be waived, other than that were 
waiver to be granted, the veteran would be entitled to a 
refund of the amounts already recovered.  As to the evidence 
of the veteran's bankruptcy filing, the Board does not 
dispute that the record reflects the veteran's many financial 
obligations which may indeed cause some hardship.  However, 
at least as of the time that he filed VA Form 20-5655, 
Financial Status Report, in October 1999, in conjunction with 
his request for waiver, he reported that his monthly income 
exceeded his monthly expenses.  Further, many of the reported 
expenses were payments for outstanding indebtedness to other 
creditors.  Thus, it would appear reasonable for the 
Government to expect similar repayment of his VA subsistence 
allowance overpayment.  On the basis of the record before the 
Board, and in light of the other equitable factors discussed 
above, the Board is unable to conclude that the veteran 
should be relieved of payment of his indebtedness to the 
Government due to hardship.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

